NONPRECEDENTIAL DISPOSITION
                     To be cited only in accordance with Fed. R. App. P. 32.1




                 United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604
                                  Submitted July 2, 2014*
                                   Decided July 3, 2014


                                           Before

                         RICHARD A. POSNER, Circuit Judge

                         FRANK H. EASTERBROOK, Circuit Judge

                         ILANA DIAMOND ROVNER, Circuit Judge


No. 14-1148                                                       Appeal from the United
                                                                  States District Court for
UNITED STATES OF AMERICA,                                         the Northern District of
      Plaintiff-Appellee,                                         Illinois, Western Division.

               v.                                                 No. 93 CR 20024-1
                                                                  Philip G. Reinhard, Judge.
KARL V. FORT,
      Defendant-Appellant.




                                            Order

        After the Sentencing Commission made its latest changes to the crack-
cocaine guideline retroactive (see Amendment 750), Karl Fort asked the district
court to reduce his sentence of life imprisonment. The court denied his motion,
observing that Amendment 750 does not change his range and that he is
therefore ineligible for a lower sentence. The range for someone who distributes
8.4 kilograms of crack (or more) was not reduced by Amendment 750, and the


*
 This successive appeal has been submitted to the original panel under Operating Procedure 6(b).
After examining the briefs and the record, we have concluded that oral argument is unnecessary.
See Fed. R. App. P. 34(a); Cir. R. 34(f)
No. 14-1148                                                                  Page 2


district court had found at Fort’s sentencing that he was responsible for at least
9.5 kilograms.

        Fort’s appeal relies on the same argument he presented in 2009, after the
district court denied his motion under an earlier change to the crack guideline.
Fort maintains that the district court erred at his sentencing in 1994 when
concluding that he is culpable for 9.5 kilograms of cocaine base. See United States
v. Edwards, 105 F.3d 1179 (7th Cir. 1997), affirmed, 523 U.S. 511 (1998). We held in
2009 that Fort's argument is legally deficient, because 18 U.S.C. §3582(c)(2),
which authorizes sentence reductions under retroactive reductions to the
Guidelines, does not require what amounts to a full resentencing. United States v.
Fort, No. 09-1097 (7th Cir. July 13, 2009) (nonprecedential disposition). The
Supreme Court reached the same conclusion in Dillon v. United States, 560 U.S.
817 (2010). The district court uses the calculations of the original sentencing
except for the changed guideline range. See United States v. Wren, 706 F.3d 861
(7th Cir. 2013). That’s exactly what the judge did here. Fort’s argument therefore
fares no better in 2014 than it did in 2009.

                                                                          AFFIRMED